DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to the application filed on 08/05/2019. Claims 1-20 are pending in the application and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 4, 8-9, 11, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darr et al. (US 7,188,335 B1. hereinafter referred to as Darr), in view of Tribble (US 7,340,406 B1, hereinafter referred to as Tribble), and further in view of de Seabra e Melo et al. (US 7,735,062 B2, hereinafter referred to as Melo).

As to claim 1, Darr teaches a method comprising: 
instantiating an in-memory model including a configurable item using a configuration engine (see col. 6, lines 52-67…configuration engine 106 applies the appropriate patterns 102 to components (not shown) in the configuration model, i.e. when a component is instantiated (i.e. created)…; col. 14, lines 6 to 26… instantiating _dependent_instance_CI: Component 708 using the instantiated message 709…);
receiving a model definition for the in-memory model including one or more rules determining availability of an option in an option group corresponding to an attribute of the configurable item (col. 6, lines 65-67 to col. 7, lines 1-3… applied_patterns 228 attribute. The "#" associated with an attribute name indicates that the attribute in the particular depicted embodiment is a protected attribute that can only be used by selected classes, such as descendent classes…; col. 18, lines 47-67…the data entered by the product expert would be used to populate the product model 104 with data for use by configuration engine 106 during configuration of a product….).
However, Darr fails to explicitly teach:  

annotating the in-memory model by attaching the one or more votes to the option; 
resolving the one or more votes attached to the option to determine availability of the option; and 
assigning an availability state to the option based on the resolution of the one or more votes.  
Tribble, in combination with Darr, teaches:
determining one or more votes from a voting mechanism, the one or more votes cast by the one or more rules, each of the one or more votes being a vote regarding availability of an option in the option group (see col. 2, lines 20-25…A voter is a member or business object such as a product, price list, or ship-to location that provides input to be evaluated by the rule. Each instance of a voter may have a data value (vote) for a specific rule. Voters also have a hierarchical inheritance….; Fig. 3; col. 7, lines 22-37….lines 65-67 to col. 8, lines 1-25); 
attaching the one or more votes to the option (col. 5, line 66-67 to col. 6, lines 1-3…
Each rule may have one to many classes of interacting objects. Each instance of these objects may have a data value (vote) for a specific rule); 
resolving the one or more votes attached to the option to determine availability of the option (see col. 2, lines 26-33….Rule resolution strategies are used by the invention to resolve any conflicts between specific preferences of voters and to determine the 101 ); and 
assigning an availability state to the option based on the resolution of the one or more votes (see col. 11, lines 38-53…With respect to FIG. 11, a more complex rule resolution
example is shown…..In the process of adding that line item, the order object 1102 has performed an inventory availability check and has determined that inventory is not available…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Darr to add “rule resolution” to the system of Darr, as taught by Tribble above. The modification would have been obvious because one of ordinary skill would be motivated to have the ability to make code (methods) release independent is extremely desirable and goes a long way towards improving the overall implementation time, as suggested by Tribble (col.5, lines 25-27).
However, Darr and Tribble fail to explicitly teach:
annotating the in-memory model.
However, Melo teaches:
annotating the in-memory model (see col. 7, lines 55-67…computer design model can be annotated with version information upon modification, and annotated with history descriptor information that includes a timestamp of the modification and an increment to the version number of the previous most recent history descriptor….).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Darr and Tribble to add, “annotating the in-memory model” to the combination system of Darr and Tribble, as Melo above. The modification would have been obvious because one of ordinary skill would be motivated to have information captured by models that can be used to efficiently assist the creation and modification of interrelated computer designs by concurrent developers, as suggested by Melo (col.5, lines 25-27).
                                                                                                    
As to claim 2, which incorporates the rejection of claim 1, Tribble teaches wherein determining the one or more votes cast by the one or more rules for the attribute includes:  
evaluating the one or more rules by evaluating one or more conditions in the one or more rules against data in the in-memory model and producing a vote ( col. 7, lines 22-35…A voter is a member or business object such as a product, price list, or ship-to location that provides input to be evaluated by the rule…. This input is known as votes
lines 65-67 to col. 8, lines 1-3…Each instance of these objects may have a data value row can become a vote in a rule evaluation…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Darr to add “rule evaluation” to the system of Darr, as taught by Tribble above. The modification would have been obvious because one of ordinary skill would be motivated to have the ability to make code (methods) release independent is extremely desirable and goes a long way towards improving the overall implementation time, as suggested by Tribble (col.5, lines 25-27).

As to claim 4, which incorporates the rejection of claim 1, Tribble, in combination with Darr, teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Darr to add “rule resolution” to the system of Darr, as taught by Tribble above. The modification would have been obvious because one of ordinary skill would be motivated to have the ability to make code (methods) release independent is extremely desirable and goes a long way towards improving the overall implementation time, as suggested by Tribble (col.5, lines 25-27).

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Darr teaches a processor and a memory (col. 14, lines 44).  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2. Darr teaches a processor and a memory (col. 14, lines 44).  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.

Darr teaches a processor and a memory (col. 14, lines 44).  Therefore, claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 16 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 2.  Therefore, claim 16 is rejected for the same reasons as applied to claim 2 above.

Claim 18 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4.  Therefore, claim 18 is rejected for the same reasons as applied to claim 4 above.


Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darr et al. (US 7,188,335 B1. hereinafter referred to as Darr), in view of Tribble (US 7,340,406 B1, hereinafter referred to as Tribble), and further in view of de Seabra e Melo et al. (US 7,735,062 B2, hereinafter referred to as Melo), and Ahmed et al. (US 9,245,271 B1, hereinafter referred to as Ahmed).
Kinzelman, Ardoint, Tribble, Melo and Yan fail to explicitly teach wherein the produced vote is one of a positive vote for availability of the option and a negative vote for availability of the option.  
However, Ahmed teaches wherein the produced vote is one of a positive vote for availability of the option and a negative vote for availability of the option (see col. 10, lines 44-58, vote counter 922 tracks the positive and negative votes discussed above for each tag as it associates with a particular item…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Darr, Tribble, and Melo, to add “positive vote and negative vote” to the combination system of Darr, Tribble, and Melo, as taught by Ahmed above. The modification would have been obvious because one of ordinary skill would be motivated to have a tag removed from an item if the item receives a certain predetermined threshold number of negative votes and if the tag score becomes lower than a predetermined minimum tag score as suggested by Ahmed (col. 9, lines 20-25).

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Darr teaches a processor and a memory (col. 14, lines 44).  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

.

Claims 5-6, 12-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darr et al. (US 7,188,335 B1. hereinafter referred to as Darr), in view of Tribble (US 7,340,406 B1, hereinafter referred to as Tribble), and further in view of de Seabra e Melo et al. (US 7,735,062 B2, hereinafter referred to as Melo), and VAN DUSEN et al. (US 2014/0075004 A1, hereinafter referred to as VAN DUSEN).

As to claim 5, which incorporates the rejection of claim 1, Darr, Tribble and Melo fail to explicitly teach wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of available to the option if at least one vote in the one or more votes was positive and if a flag is set to make the option available when one or more positive votes are associated with the option. 
However, VAN DUSEN, in combination with Darr, Tribble and Melo, teaches wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of available to the option if at least one vote in the one or more votes was positive and if a flag is set to make the option available when one or more positive votes are associated with the option (paragraphs [0424]…; [1934]…If anyone disagrees with a newly provided description, then a negative vote is cast, while those that agree cast a positive vote…).
 Darr, Tribble and Melo to add “positive votes” to the combination system of Darr, Tribble and Melo, as taught by VAN DUSEN above. The modification would have been obvious because one of ordinary skill would be motivated to provide an API that allows for the simple integration of analytic solutions which will augment data in the application and enhance users' comprehension data sub sets, as suggested by VAN DUSEN ([7542]).

As to claim 6, which incorporates the rejection of claim 1, Darr, Tribble and Melo fail to explicitly teach wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of unavailable to the option if at least one vote in the one or more votes was negative and if a flag is set to make the option unavailable when one or more negative votes are associated with the option.
However, VAN DUSEN, in combination with Darr, Tribble and Melo, teaches wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of unavailable to the option if at least one vote in the one or more votes was negative and if a flag is set to make the option unavailable when one or more negative votes are associated with the option (paragraphs [0424]…the change is not overruled by negative comment votes to a degree greater than positive comment votes, the change is 'appropriate' for content 'civility', and the user is authorized to vote on the edit..).
 Darr, Tribble and Melo to add “negative votes” to the combination system of Darr, Tribble and Melo, as taught by VAN DUSEN above. The modification would have been obvious because one of ordinary skill would be motivated to provide an API that allows for the simple integration of analytic solutions which will augment data in the application and enhance users' comprehension data sub sets, as suggested by VAN DUSEN ([7542]).

Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Darr teaches a processor and a memory (col. 14, lines 44).  Therefore, claim 12 is rejected for the same reasons as applied to claim 5 above.

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Darr teaches a processor and a memory (col. 14, lines 44). Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.

Claim 19 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Therefore, claim 19 is rejected for the same reasons as applied to claim 5 above.
 
.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darr et al. (US 7,188,335 B1. hereinafter referred to as Darr), in view of Tribble (US 7,340,406 B1, hereinafter referred to as Tribble), and further in view of de Seabra e Melo et al. (US 7,735,062 B2, hereinafter referred to as Melo), and McClure et al. (US 2004/0024635 A1, hereinafter referred to as McClure).
As to claim 7, which incorporates the rejection of claim 1, Darr, Tribble and Melo fail to explicitly teach wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of undetermined to the option if no votes were cast.
However, McClure, in combination with Darr, Tribble and Melo, teaches wherein resolving the one or more votes cast by the one or more rules comprises: 
assigning the availability state of undetermined to the option if no votes were cast (paragraph [0078]…a crash or other fault of the voter's computer during the voting process does not leave ballot viewer object 100 in an undetermined state or allow the transmission of an incorrect or corrupted ballot…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Darr, Tribble and Melo to add “an undetermined availability state” to the combination system of Darr, Tribble and Melo, as taught by McClure above. The modification would have been obvious McClure ([0025]).

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a system that performs the method of claim 7.  Darr teaches a processor and a memory (col. 14, lines 44). Therefore, claim 14 is rejected for the same reasons as applied to claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Rose et al. (2008/0313026 A1) teach online vote collecting system has server that determines value of vote as function of at least one factor indicative of stored information concerning past activity associated with voter profile.

Wind (US 2004/0009813 A1) teaches dynamic interaction and feedback system records occurrence of specific feedback resulting from interaction of user with active control set, such that memory assists agent group generation by new state of system component.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    
/ERIC NILSSON/Primary Examiner, Art Unit 2122